Citation Nr: 0326901	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, that granted, in pertinent 
part, the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (hereinafter, 
"PTSD"), and evaluated it as 30 percent disabling.  The 
veteran perfected a timely appeal.  

By decision issued in May 2001, the Board denied, in 
pertinent part, the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent on his 
service-connected PTSD.  The veteran subsequently appealed 
this decision to the United States Court of Appeals for 
Veterans' Claims (hereinafter, the "Court").  In March 
2003, the Court entered an Order that vacated, in pertinent 
part, the May 2001 decision by the Board and remanded the 
case to the Board for appropriate action consistent with the 
matters raised in the appellant's Motion for Remand.

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected PTSD, the Board 
notes that all of the evidence considered in the initial 
rating following the grant of service connection in March 
1999 must be considered when this claim is re-adjudicated by 
the RO.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Veterans Claims Assistance Act of 2000 (hereinafter, the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the veteran's claim.  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent for PTSD, 
the Court determined that none of the documents referenced by 
the Board in its May 2001 decision satisfied the notification 
requirements of the VCAA, and as such corrective agency 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an initial disability 
rating in excess of 30 percent on 
service-connected PTSD, and in order to 
comply with the Court's March 2003 
remand, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should re-
adjudicate the claim of entitlement to an 
initial disability evaluation in excess 
of 30 percent for service-connected PTSD 
in light of all pertinent evidence and 
legal authority.  As noted above, because 
the veteran has disagreed with the 
initial evaluation assigned to his 
service-connected PTSD, all of the 
evidence considered in the initial 
evaluation following the grant of service 
connection in March 1999 must be 
considered when the veteran's claim is 
re-adjudicated by the RO.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

3.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


